Citation Nr: 0832149	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2007, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Indianapolis 
RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.

In January 2008, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.


FINDING OF FACT

Resolving any reasonable doubt in the veteran's favor, the 
veteran has PTSD that the medical evidence indicates is 
likely due to exposure to traumatic events during service.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 1311, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The veteran contends that his post-traumatic stress disorder 
stems from numerous experiences related to his active service 
in Vietnam.  He described several instances where his unit 
(U.S. Naval Support Activity (NAVSUPPACT)) came under mortar 
and sniper attack.  Of note, he recalled an incident that 
occurred in September or October 1969 in which two ships, 
YFU-78 and LCU-1500, took direct mortar hits when at a bridge 
ramp taking on cargo near Da Nang.  The veteran's craft, YFU-
72, which ran the river and carried supplies and gun powder, 
was proceeding to the bridge ramp when this occurred.  His 
ship had to cannibalize part off of both ships during the 
memorial ceremony for the 26 Killed In Action.       
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Service connection for post-traumatic stress disorder 
requires: 1) medical evidence of a diagnosis of post- 
traumatic stress disorder in accordance with the criteria of 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), which is presumed to include both 
adequacy of the PTSD symptomatology and sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a link, or nexus, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997). 

With regard to the validity of the in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran 'engaged in combat with the 
enemy.'  38 U.S.C.A. § 1154(b).  When a veteran is found to 
have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.304(d), (f). 
 
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994). 
 
Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase 'engaged in combat with the enemy' to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999). 
 
The veteran's service personnel records show that he was 
stationed in Vietnam from June 1968 to January 1970.  He 
served as a fireman and boilerman during that period and was 
assigned to NAVSUPPACT, Da Nang, Vietnam.  However, awards, 
medals, or decorations conclusively establishing combat are 
not indicated.  Based on the foregoing, the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy.  He does not contend otherwise.  The 
veteran's stressors must therefore be verified.



In February 2005, VA submitted a request to the U.S. Armed 
Services Center for Unit Records Research (CURR) (now known 
as the U.S. Army and Joint Services Records Research Center 
(JSRRC)), seeking verification of the stressor described 
above.  A CURR response was received in August 2005.  CURR 
identified multiple incidents between January and December 
1969 where NAVSUPPACT came under enemy mortar and/or rocket 
attacks.  Several U.S. service members were reported as 
killed in action (KIA) or wounded in action (WIA).  Of note, 
CURR reported that, on February 27, 1969, an enemy charge 
detonated at the Bridge Ramp Cargo Facility which resulted in 
the complete destruction of YFU 78 and LCU 1500 craft and 
several structures, materials handling equipment and 
retrograde equipment.  Personnel casualties included: Six US 
KIA, 23 missing in action (MIA) and 36 WIA.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
appellant, who had a non-combat MOS, claimed that he was 
exposed to enemy mortar attacks while stationed at Da Nang. 
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims held that the veteran's presence with his 
unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally.  The 
Court stated that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang. 
 
In accordance with the precedent opinion in Pentecost, the 
Board finds the veteran's assignment to the NAVSUPPACT, and 
stationing in Da Nang, at the time of the various mortar and 
rocket attacks is supported by credible supporting evidence 
provided by the service department.  The CURR report 
specifically referred to the veteran's unit and the time he 
was with the unit, which coincides with the documentation of 
the mortar attacks on the veteran's base of operation and 
cargo ships for the same period of time. 

Having established the occurrence of the veteran's reported 
stressor, the Board now turns to whether the veteran has a 
PTSD diagnosis that satisfies the DSM-IV criteria and, if so, 
whether the diagnosis is related to his verified military 
stressor.

To this end, the Board notes that there are two contradictory 
opinions of record.  The first opinion, a September 2005 VA 
examination report, noted that the veteran had not had 
inpatient or outpatient mental health treatment since his 
separation from service.  The veteran reported anxiety, 
emotional lability, occasional mild fear of working his job 
at a prison, and crying when emotionally labile.  The 
examiner noted that the veteran's symptoms appeared to be of 
mild severity, occurred a few times a month, and had been 
present over the last year.  

The examiner stated that the veteran's capacity for 
adjustment appeared to have been in the average range during 
the last year.  He was able to work full-time as a sergeant 
at a medium security correctional facility and maintain his 
relationship with his family.  

The veteran reported that it does not bother him to watch a 
war movie but that certain events in those movies, such as 
having someone get saved, make him start crying.  He stated 
that he gets choked up if he talks about certain things.  He 
also reported sometimes getting afraid to work at the prison.

After reviewing the veteran's pre-military history, the 
examiner concluded that it appeared that the veteran passed 
major developmental milestones successfully, and his 
childhood appeared free of any predisposing events that might 
have made him likely to develop a stress disorder later in 
life.  

The veteran described the following stressor to the examiner: 
his ship was tied up at a dock and they were loading cargo.  
The Board got some incoming, and they had to back out.  The 
chief was drunk, and they forgot to untie the boat.  They had 
to back up and get the line off.  The chief could not turn 
the boat right, and the mortars kept coming.  They were 
finally able to get out.  The examiner noted no history of 
traumatic event since the veteran left service.  

During the period from roughly 1972 to 1981, the examiner 
reported that the veteran's post-service work history 
consisted of various jobs, including a bartender, a crane 
operator, a truck driver, a landscaper, a laborer in building 
pumps, and a road service worker hauling asphalt.  Each of 
these jobs appears to have lasted no more than two years.  He 
worked as a mechanic for eight years in the 1980s.  He worked 
as a car salesman for less than a year before moving to Las 
Vegas and working as a card dealer and pit boss for 
approximately seven years.  (The examiner incorrectly 
described the veteran as having worked as a "car dealer" 
during this period.)  The examiner stated that the veteran 
left Las Vegas with drinking and gambling problems and owing 
huge debts.  He became homeless.  The veteran eventually 
moved to Minnesota and worked as a school bus driver for nine 
months.  From 1997 to 2002, he was an iron worker in Indiana.  
He left this job for health reasons.  From 2002, he had been 
working at a correctional facility.  

The veteran had been married three times.  His first marriage 
lasted from 1970 to 1973.  The second marriage lasted from 
1977 to 1991.  The veteran and his current wife have been 
married since 2003, but they had been close since 1996.  The 
veteran has children from his first two marriages, and he and 
his current wife take care of her mother.  The examiner 
indicated that the veteran felt taking care of his mother-in-
law interfered significantly with their social life.  The 
veteran did not attend church regularly, and most of his 
social contact was with his family.

The veteran stated he liked working on cars, but money was 
tight.  He enjoyed card games, and he stated that he no 
longer gambles.  He mows the yard, maintains a garden, and 
helps around the house with beds, vacuuming, and dusting.  
The examiner indicated that the veteran reported no history 
of assaultiveness or suicide attempts.  

The examiner noted that the veteran was dressed neatly and 
had good grooming and hygiene.  He maintained good eye 
contact, established appropriate rapport, and displayed no 
inappropriate behaviors.  He was alert and fully oriented 
with average memory and concentration.  He completed serial 
sevens in 50 seconds without error.  He remembered four of 
four items on immediate and delayed recall.  He remembered 
the last three presidents.  His speech was fluent, at a 
normal rate, and well-articulated.  Speech patterns were 
logical, coherent, and goal-directed.  He denied any 
psychotic symptoms such as hallucinations, delusions, or 
disorders of thought or communication.  His mood was 
generally free of any significant anxiety or depression on 
the day of examination.  Affect was appropriate to content.  
He complained of some anxiety.  He denied impulse control 
problems and suicidal or homicidal thoughts, ideations, 
plans, or intent.  He reported no sleep impairment.  He did 
not report panic attacks or panic-like symptoms.  No 
obsessive or ritualistic behaviors that might interfere with 
routine activities were reported.  

The September 2005 examination report diagnoses anxiety 
disorder, not otherwise specified, and alcohol dependence and 
gambling abuse, both in full remission.  The examiner 
concluded that the veteran is not suffering from PTSD.  While 
he did report a stressor that meets the DSM-IV stressor 
criteria, the examiner stated that the veteran did not report 
psychiatric symptoms that meet DSM-IV PTSD symptom criteria.  
The examiner also noted that the veteran did not report any 
significant negative changes in psychosocial functioning and 
quality of life that could be attributed to PTSD-like 
symptoms.  He did not report persistently re-experiencing the 
trauma in one or more ways; persistent avoidance of stimuli 
associated with the trauma or numbing of general 
responsiveness; efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; efforts to avoid 
activities, places, or people that arouse recollection of the 
trauma; an inability to recall an important aspect of the 
trauma; markedly diminished interest or participation in 
significant activities; feelings of detachment or 
estrangement from others; an inability to have loving 
feelings; a sense of foreshortened future; sleep disturbance; 
irritability; difficulty concentrating; hypervigilance; 
exaggerated startle response; or any significant psychosocial 
dysfunction that could be attributed to any PTSD-like 
symptoms.  The examiner concluded that the veteran's 
prognosis was good, given his relatively mild psychiatric 
symptoms and average psychosocial functioning.

The other opinion of record was PTSD diagnosis that was 
offered by a private psychologist in January 2008.  The 
psychologist determined that the veteran met the DSM-IV 
criteria for PTSD.  

Criterion A requires that the veteran has been exposed to a 
traumatic event in which (1) he experienced, witnessed, or 
was confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The examiner cited some incidents that the veteran described 
having occurred in Vietnam, including witnessing a man on one 
of the boats at Dong Ha get shot by a sniper and taking heavy 
shelling at Da Nang in 1969, to satisfy the first element of 
this criterion.  In satisfaction of the second element, the 
examiner cited the veteran's describing having no feeling at 
the time of a firefight he described and his later 
realization that he could have died.   

The psychologist found that the veteran satisfied the 
following elements of Criterion B, which requires that the 
traumatic event is persistently re-experienced in one (or 
more of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, and perceptions; (2) recurrent distressing dreams 
of the event; and (4) intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  
 
For the first element of Criterion B, the psychologist noted 
that the veteran's service aboard the riverboat stays with 
him.  He recollects the feeling and the atmosphere around 
him.  For the second element, the psychologist noted that the 
veteran's wife described how the veteran tosses, turns, 
sweats, and mumbles in his sleep, and that his wife stays on 
the far side of the bed to give the veteran plenty of room.  
He also noted that the veteran has nightmares about Vietnam 
at least twice per week.  For the fourth element, the 
psychologist noted that the veteran had at least three good, 
hard nights after he went to a Vietnam reunion where he 
soaked the bed, pillows, and mattress.  The psychologist also 
cited the veteran's getting choked up and crying if certain 
things happen in war movies he watches.  


The psychologist also found that the veteran satisfied the 
following elements of Criterion C, which requires the 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness (not present before the 
trauma) as indicated by three or more of the following: (4) 
markedly diminished interest or participation in significant 
activities; (5) feeling of detachment or estrangement from 
others; (6) restricted range of affect.

The psychologist satisfies the fourth element by citing the 
veteran's wife statement that, most of the time, the veteran 
is uninspired.  She stated that the veteran goes into his 
office room or tinkers in the garage when he wants to be 
alone, sometimes for one or two months at a time.  She also 
reported that the veteran avoids talking about combat 
experiences, said that his life is limited in scope, and does 
not like associating with people.  The fifth element is 
satisfied through the veteran's wife's noting that the 
veteran has his room and she has her room because the veteran 
often watches things that his wife knows upset him.  The 
sixth element is satisfied in that the veteran has very 
little emotion and shows very little affection because he 
does not want to show any weakness.  The veteran's wife noted 
that he eventually breaks down emotionally and then goes back 
to his room to hide away from everyone else.

The psychologist noted that the veteran satisfied the 
following elements of Criterion D, which requires persistent 
symptoms of arousal (not present before the trauma), as 
indicated by two or more of the following: (2) irritability 
or outbursts of anger; and (3) difficulty concentrating.

The second element is satisfied through citation to 
statements made by the veteran's wife describing the 
veteran's getting up ready to fight and choking her without 
even realizing it.  She also described how the veteran's 
temper can flare up at any minute and that something that 
does not make him angry one day may make him furious the 
next.  The veteran often does not remember becoming so angry.  
The veteran's wife noted that the veteran's anger, 
negativity, and outbursts are increasing.  The third element 
is satisfied by the veteran's wife observing that the veteran 
needs something to slow him down so he can concentrate 
because his mind is going in all directions at all times.  
The psychologist noted that the veteran's serial sevens were 
halting and incorrect during his interview with the veteran.

Criterion E is satisfied in that all of the symptoms noted 
above have been reported for nearly forty years after his 
return from Vietnam.

Criterion F requires that the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  The psychologist 
noted that this criterion is satisfied because the veteran is 
like a roller coaster.  He shows very little emotion and 
affection because he does not want to show weakness, but then 
he emotionally breaks down.  The veteran's wife described 
that the veteran believes he is tough and can deal with the 
emotional distress without help, but the older he gets the 
more difficult it gets to keep his emotions under control.  
The psychologist cited eruptions of anger and crying 
outbursts.  He has unnatural reactions to shocking situations 
and sometimes shows a lack of compassion or sensitivity.  He 
has problems sleeping, either not being able to sleep or not 
wanting to do anything but sleep.  The veteran's wife noted 
his increasingly frequent nightmares and that anything, even 
some commercials, can trigger flashbacks.  She estimated he 
has crying spells about Vietnam at least five times per week.  
She also described anger control issues.  She stated that the 
symptoms are becoming more severe and occurring more 
frequently.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 
 
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . .  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . . 
 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
 

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons or bases.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).
The Board finds both of the opinions of record to be highly 
probative to the issue at hand.  While they describe 
different sets of symptoms and reach opposite conclusions, 
both examiners thoroughly discuss their respective pertinent 
observations and analyze the veteran's reported history and 
symptoms according to the DSM-IV criteria.  In addition, 
both doctors possess the necessary education, training, and 
expertise to interview the veteran and diagnose a 
psychiatric disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Both doctors also had access to the veteran's 
claims folder and were able to review the pertinent medical 
history that was of record at the time of their respective 
evaluations.  Both doctors also based their opinions on the 
veteran's reported history and on mental status 
examinations.
For the reasons listed below, however, the Board grants 
slightly more probative weight to the January 2008 private 
psychologist's opinion.  First, the Board notes that the 
private psychologist had the benefit of being able to review 
statements submitted by the veteran subsequent to the 
September 2005 VA examination, as well as the veteran's 
October 2007 DRO hearing testimony and statements submitted 
by the veteran's wife and acquaintances.  The private 
psychologist's letter makes it apparent that he thoroughly 
reviewed this evidence and found it highly relevant and 
persuasive in establishing that the veteran has PTSD, as he 
liberally incorporated statements found in these records 
into his own report.  He made a point of noting that the VA 
examiner may have come to the same conclusion that the 
private psychologist reached had he had access, in 
particular, to recent statements from the veteran's wife 
describing the severity of the veteran's symptoms.
The Board notes that the veteran wife was not present at the 
VA examination and that she was able to provide a lot of 
information that the veteran was unable to discuss himself.  
It also appears that the veteran may have been much more 
comfortable and forthcoming around the private psychologist, 
although the private psychologist does note that it appears 
the veteran was holding back even from him.  The Board 
further notes that the private psychologist had the veteran 
complete the Penn Inventory for PTSD and administered the 
Beck Depression Inventory which provided quantifiable 
evidence to support the PTSD diagnosis.  In light of the 
above, the Board finds that, while both opinions were 
sufficiently justified, the private psychologist's 
conclusion was based on a more complete and accurate 
depiction of the veteran's mental health symptoms.  
Therefore, the Board finds the private psychologist's 
opinion to be more probative and that a diagnosis of PTSD in 
compliance with the DSM-IV criteria has been established.
The Board also finds that the final element of this claim, 
that is, medical evidence of a link between the veteran's 
verified stressor and his PTSD, is satisfied in this case.  
The Board acknowledges that the private psychologist's 
opinion links the veteran's diagnosed PTSD to in-service 
stressor events - coming under sniper and rocket and mortar 
attacks whilte stationed in Da Nang, which have essentially 
been verified.  Further, while the private psychologist does 
not expressly discuss the verified stressor of the mortar 
fire on the boats at the bridge ramp, in evaluating the 
veteran's fulfillment of Criterion A, the psychologist's 
letter makes clear that he carefully reviewed the entire 
claims folder and it is reasonable to believe he was aware 
of the incident in question.  The Board believes that the 
psychologist's failure to mention this specific incident 
stems from a lack of familiarity with VA's service 
connection criteria and should not be construed as an 
indication that the examiner did not find that this specific 
incident satisfied the DSM-IV criteria to be considered a 
valid stressor.  The Board notes that the stressors that are 
mentioned by the psychologist are thematically similar to 
the verified mortaring of the bridge ramp in that they all 
involve combat in the veteran's proximate location and 
exposure to death or to the threat of death.  While the 
Board could conceivably remand this claim to solicit an 
opinion as to whether the verified bridge ramp stressor 
caused his PTSD, the Board believes that such an action 
would only result in needless delay in granting the 
veteran's deserved benefits.
Based on the above, it is believed that the weight of the 
evidence favors a finding that the veteran suffers from PTSD 
that is related to a verified military stressor.  Resolving 
any reasonable doubt in favor of the veteran, service 
connection for PTSD is granted.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


